                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CLYDE GRAY,                                  §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §          Civil Action No. 3:18-CV-1654-N
                                             §
RACETRAC PETROLEUM, INC. d/b/a               §
RACETRAC                                     §
    Defendant.                               §

                     MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiff Clyde Gray’s (“Gray”) motion to compel discovery

responses and production [20]. Because Gray’s requested discovery is either not relevant

or not in Defendant RaceTrac Petroleum, Inc.’s (“RaceTrac”) possession, the Court denies

Gray’s motion.

                              I. THE DISCOVERY DISPUTE

       On May 27, 2016, Plaintiff Gray alleges he entered one of RaceTrac’s Dallas stores

and slipped and fell on a wet floor. Pltf.’s Orig. Pet. 2 [1.B]. Gray claims the floor had

been mopped by a store clerk who did not put out any “wet floor” signage. Id. RaceTrac

notes that the weather was rainy on the day of Gray’s incident and that Gray allegedly fell

near the store entrance, Def.’s Resp. Pltf.’s Mot. Compel 1 [21], but Gray does not allege

that he slipped on rainwater or mud in the store due to the weather.

       After filing suit, Gray served several sets of discovery requests for production and

admissions. RaceTrac objected to some of these requests, and Gray filed this motion to

compel responses to six requests for production and six requests for admissions.

ORDER – PAGE 1
                         II. MOTION TO COMPEL LEGAL STANDARD

       Federal Rule of Civil Procedure 26 allows parties to “obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case.” FED. R. CIV. P. 26(b)(1). A litigant may request the production

of documents falling “within the scope of Rule 26(b)” from another party if the documents

are in that party’s “possession, custody, or control.” FED. R. CIV. P. 34(a). To enforce

discovery rights, a “party seeking discovery may move for an order compelling an answer,

designation, production, or inspection.” Id. at 37(a)(3). The Fifth Circuit requires the party

seeking to prevent discovery to specify why the discovery is not relevant or show that it

fails the proportionality requirement.     McLeod, Alexander, Powel & Apffel, P.C. v.

Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990); see also Merrill v. Waffle House, Inc., 227

F.R.D. 475, 476 (N.D. Tex. Mar. 22, 2005).

       Courts construe relevance broadly, as a document need not, by itself, prove or

disprove a claim or defense or have strong probative force to be relevant. Samsung Elecs.

Am. Inc. v. Yang Kun Chung, 321 F.R.D. 250, 280 (N.D. Tex. June 26, 2017). A district

court has wide discretion to supervise discovery, however, and may limit discovery if it

would be unreasonably cumulative, could be obtained more easily from a different source,

or if the burden or expense of proposed discovery outweighs its potential benefit. FED. R.

CIV. P. 26(b)(2)(C); Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436

n.114 (5th Cir. 1990).

                 III. THE COURT DENIES GRAY’S MOTION TO COMPEL

       RaceTrac has successfully shown that each of Gray’s contested discovery requests

ORDER – PAGE 2
is either not relevant or not in RaceTrac’s possession. The Court thus denies Gray’s motion

to compel discovery.1

     A. Requests for Production 33 (Third Set), 34 (Third Set), and 35 (Third Set)

       Three of the six production requests Gray seeks to compel relate to sweeping and

mopping records and employee punch cards and checklists from the RaceTrac store in

question on the date of the incident. These requests are clearly relevant to Gray’s lawsuit,

as he allegedly slipped on a mopped floor, and are proportional to the needs of the case.

       RaceTrac argues, however, that it does not possess any responsive records, as it

indicated in its responses to Gray’s discovery requests. Def.’s Resp. Pltf.’s Mot. Compel

6 [21]. Gray states that a RaceTrac employee admitted in a deposition to having these

records, but he has produced no evidence of that testimony. Pltf.’s Mot. Compel 7 [20].

Further, RaceTrac explained that its employee testified that these documents are not always

maintained. Def.’s Resp. Pltf.’s Mot. Compel 6 [21]. Because a “party or non-party cannot

produce what it does not have” and because there is no evidence that contradicts what

RaceTrac has told both Gray and this Court, the Court declines to compel production of

these apparently nonexistent documents. ORIX USA Corp. v. Armentrout, 2016 WL

4095603, at *5 (N.D. Tex. Aug. 1, 2016) (internal quotation marks omitted).


1
  As a threshold matter, RaceTrac objects to Gray’s motion on the grounds that Gray did
not satisfy the conference requirement under Local Rule 7.1. The Court agrees that Gray
did not adequately confer over each discovery matter presented by its motion. The Court
nevertheless exercises its discretion to decide the merits of this motion, as it seems unlikely
the parties could agree on the discovery issues. See Brown v. Bridges, 2015 WL 11121361,
at *5 (N.D. Tex. Jan. 30, 2015) (“A failure to satisfy conference requirements does not,
however, mandate summary denial of their motions because the Court retains discretion to
waive strict compliance.”) (internal quotation marks omitted).
ORDER – PAGE 3
           B. Requests for Production 33 (Second Set) and 35 (Second Set)

       Gray also asks this Court to compel production of documents related to “any internal

investigation” into the use of mats at the entrance and exits of North Texas RaceTrac stores

and documents relating to store policy changes regarding these mats in the last fifteen

years. Pltf.’s Mot. Compel 3–4 [20]. RaceTrac contends these requests are not relevant to

Gray’s suit and that they are overbroad. The Court agrees.

       This lawsuit involves a fall on a floor allegedly wet from mopping. RaceTrac asserts

that no mat was involved in the incident, and Gray’s complaint never mentions a mat at the

entrance or claims that RaceTrac was negligent in not having a mat at the store entrance.

Def.’s Resp. Pltf.’s Mot. Compel 5 [21]. In fact, Gray claims RaceTrac’s negligence arises

from its employee’s alleged failure to post any “wet floor” signage. Pltf.’s Orig. Pet. 2–3

[1.B]. Because these requests lack relevance, the Court declines to compel discovery of

these documents.

                       C. Request for Production 34 (Second Set)

       Gray’s final request for production seeks documents related to lawsuits involving

slip-and-falls “on mats” at the entrances and exits of RaceTrac stores. This discovery

request suffers from the same problems as the two requests previously discussed. Nowhere

has Gray alleged that he tripped on a mat or fell because of a mat. RaceTrac argues, and

the Court agrees, that other personal injury lawsuits filed against RaceTrac involving

different circumstances than Gray’s case are not relevant to his suit. Def.’s Resp. Pltf.’s

Mot. Compel 5 [21]. Thus, the Court declines to compel production for this request.

             D. Requests for Admission 25 (Second Set) and 25 (Third Set)

ORDER – PAGE 4
       Each of the contested requests for admission relate to the use of store mats, but these

two requests focus on prior use of the mats during “bad” or “inclement” weather. While

RaceTrac admits there was rainy weather on the day of the incident, the weather — and by

extension, RaceTrac’s procedures during rainy weather — are not relevant to Gray’s case.

Gray did not allege that his fall on the wet floor was caused by rain or mud that had entered

the store due to the weather. In fact, there is no suggestion in the complaint that the weather

played any role in Gray’s incident. Consequently, the Court denies the motion to compel

responses to these requests.

                     E. Requests for Admission 26 (Second Set), 26
                     (Third Set), 27 (Second Set), and 27 (Third Set)

       Gray’s remaining requests seek admissions that RaceTrac had a contract for

commercial mats, used mats for safety, conducted internal investigations into the costs of

mats, and stopped using mats following a slip-and-fall lawsuit.           Like Gray’s other

discovery requests, these seek information that does not appear relevant to the case.

RaceTrac contends that its use and policies regarding entrance and exits mats has no

bearing on Gray’s fall allegedly caused by a mopped floor. Def.’s Resp. Pltf.’s Mot.

Compel 6 [21]. Gray has not responded to RaceTrac’s argument to show the Court

otherwise. Consequently, the motion to compel is denied as to these admissions.

                                        CONCLUSION

       Gray’s discovery requests seek documents and admissions that are either not

relevant to his suit or are not in RaceTrac’s possession. The Court thus denies the motion

to compel.
ORDER – PAGE 5
     Signed November 5, 2019.



                                ___________________________
                                       David C. Godbey
                                  United States District Judge




ORDER – PAGE 6
